FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50145

               Plaintiff - Appellee,             D.C. No. 2:00-cr-00904-GHK

  v.
                                                 MEMORANDUM *
JOSEPH TURNER, a.k.a. Michael W.
Daniels, a.k.a. Joseph J. Turner, a.k.a.
Michael J. Turner,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Federal prisoner Joseph Turner appeals pro se the district court’s order

denying his motion to modify his term of imprisonment following jury-trial




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
convictions on, inter alia, two counts of using or carrying a firearm during a crime

of violence, in violation of 18 U.S.C. § 924(c). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Turner contends that the district court erred in imposing a mandatory 25-

year minimum sentence for a second conviction under 18 U.S.C. § 924(c), where

the second offense was charged in the same indictment as the first offense. The

district court did not err in determining that this claim is not cognizable under 18

U.S.C. § 3582(c). See United States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir.

2010) (section 3582(c)(2) permits modification only where sentencing range

applicable to defendant has subsequently been lowered). In any event, this

argument is without merit. See United States v. Beltran-Moreno, 556 F.3d 913,

915 (9th Cir. 2009) (“[W]hen the government charges more than one § 924(c)

offense in a single indictment, each additional count is to be treated as a ‘second or

subsequent conviction’ for purposes of 18 U.S.C. § 924(c)(1)(C)(i) and therefore

carries a mandatory minimum sentence of twenty-five years.”)

      AFFIRMED.




                                           2                                    11-50145